Almand, Chief Justice.
This appeal is from an order denying the appellant’s motion for a summary judgment.
Margaret J. Hodges filed her complaint in DeKalb Superior Court on April 6, 1965, against her son, Albert J. Hodges, and Alice R. Hodges, his wife, in which she sought to have title to an improved tract of land to be decreed in her. She alleged that her son obtained paper title to the property under an agreement that he would hold the same for her benefit and convenience, and that he subsequently conveyed a one-half interest to his wife. The prayers of the complaint were: (a) to enjoin the defendants from trespassing on the property, (b) decree title in the plaintiff, (c) recover attorneys fees, and (d) require an accounting from her son.
The motion of the defendants to dismiss the complaint was sustained and upon review was reversed by this court. (221 Ga. 587, 146 SE2d 313).
In September, 1970, the defendant, Alice R. Hodges, filed her motion for a summary judgment on the ground that there was no material issue for the jury and attached to the motion a copy of an agreement by the heirs of Paul M. George settling his estate as signed by the plaintiff, and an order of Fulton Court of Ordinary, in which she settled her interest in the subject property.
In opposition to the motion, the plaintiff filed affidavits by her sons, Paul and Albert Hodges, in which they alleged facts sup*354porting the plaintiff’s contention that Albert Hodges took title in trust for his mother. Held:
Submitted February 9, 1971
Decided March 4, 1971.
Rich, Bass, Kidd & Broome, Robert J. NeSmith, for appellant.
James R. Venable, Margaret Hopkins, H. G. McBrayer, Jr., for appellee.
The court properly denied the motion of the defendant, Alice Hodges, for a summary judgment.

Judgment affirmed.


All the Justices concur.